Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered March 6, 2006, convicting defendant upon his plea of guilty of the crimes of criminal sexual act in the third degree (three counts) and endangering the welfare of a child.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with various crimes of a sexual nature arising from his inappropriate behavior toward two teenage boys, one of whom was a relative. In satisfaction thereof, he pleaded guilty to three counts of criminal sexual act in the third degree and one count of endangering the welfare of a child, and waived his right to appeal everything except for the sentence. Under the terms of the plea agreement, no promises were made with respect to the sentence and defendant was advised that the sentences imposed upon the sexual act counts could run consecutively. Thereafter, defendant was sentenced to consecutive prison terms of lVs to 4 years on each of the sexual act counts and one year in jail on the endangering count. He now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. Based upon our review of the record, we disagree. It was revealed during the plea proceedings that defendant, who was a forest ranger, faced the possibility of being charged with crimes involving six different victims and spanning a period of four years, including 36 felonies as to one of those victims alone. He significantly limited his exposure to prison by agreeing to be prosecuted by the superior court information and by pleading guilty to only four of the crimes contained therein. In view of this and given defendant’s abuse of a position of trust, and notwithstanding his lack of a prior criminal record and other mitigating factors all considered at sentencing, we do not find *1593any extraordinary circumstances or any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Maggio, 70 AD3d 1258, 1261 [2010], lv denied 14 NY3d 889 [2010]; People v Shultis, 61 AD3d 1116, 1118 [2009], lv denied 12 NY3d 929 [2009]).
Spain, J.P., Rose, Lahtinen, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.